                                                 USDC S: ,; ~'r
                                                 DOCL1M:::~~T
UNITED STATES DISTRICT COURT                     FLECTRONICAL.L Y f-lU::.D
SOUTHERN DISTRICT OF NEW YORK                    DOC#
                                                 DA TE F-IL_E_-a-.. -:~I~JP----
                                                             D_: __
WOO JUNG CHO,

                        Plaintiff,            19cv513 (JGK)

              - against -                     ORDER

CINEREACH LTD., et al.,

                        Defendants.

JOHN G. KOELTL, District Judge:

     The order referring the case to the Magistrate Judge for a

report and recommendation on a dispositive motion (0kt . No . 22)

is withdrawn .

SO ORDERED.

Dated:    New York, New York
          February 20, 2020
                                             John G. Koeltl
                                      United States District Judge
